DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 03/17/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radisich et al. (US Pub. No. 2013/0084962 A1 hereinafter referred to as Radisich) in view of Brosnan et al. (US Pub. No. 2009/0054149 A1 hereinafter referred to as Brosnan) and Doris-Down (US Pub. No. 2014/0143073 A1).
	As per claim 1, Radisich teaches an information processing apparatus executable upon receipt of a medium of exchange associated with a national currency (abstract and Figs. 2 and 8 game functions based on receiving currency, or medium of exchange, which can comprise any currency exchanged for a service up to and including recognized national currency (i.e. dollar) or points (abstract)), comprising: a control device that executes a process based on first initial preset national currency information that includes a specified national currency unit (Fig. 8 and paragraphs [0101]-[0104] and [0118]-[0119] teaches a gaming machine comprising a bill acceptor, item 68, which accepts a currency amount from an insert paper currency, see bill or ticket, and converts the currency into gaming information such as credits to be wagered at a fixed amount); a display device that displays progress of the process of the control device (Fig. 8, see game); an input device configured to start the process (Fig. 8 and paragraph [0104] and [0118]-[0119] credits are used to wager with the credits based on currency information); a medium of exchange accepting apparatus configured to receive and validate a medium of exchange including at least one of a bill (Fig. 2, item 68 see bill or ticket acceptor), a ticket (Fig. 2, item 68 see bill or ticket acceptor), a coin (paragraph [0041]), a token (paragraph [0041]), a magnetic card (paragraph [0041] see smart card with magnetic strip), an IC card, and electronic data, the received and validated medium of exchange including national currency information (paragraphs [0041] and [0112] see credits stored on card or points in a player tracking account with credits having equivalent value to a national currency (paragraph [0044])); wherein the control device is further configured to: (a) upon receiving and validating a received medium of exchange that corresponds to the first initial preset national currency information (paragraphs [0102]-[0103] see dollars being inserted into a the bill acceptor which are converted to credits and used in a wager) to execute the process, displaying to the display device that 

	As per claim 3, Radisich teaches an apparatus wherein the medium of exchange accepting apparatus is configured to transmit and receive electronic data to/from a settlement interface (Fig. 1 and paragraphs [0097] and [0111]-[0113] see points stored on server wherein the server communicates points and paragraphs [0100] and [0125] points conversion database which is controlled by the server and which allows for point conversion into credits).
	As per claim 4, Radisich teaches an apparatus wherein the settlement interface is configured for communication with a non-transitory computer readable storage device that stored information corresponding to a user (Fig. 1 and paragraphs [0097] and [0111]-[0113] see points stored on server wherein the server communicates points and tracks user information and paragraphs [0100] and [0125] points conversion database which is controlled by the server and which allows for point conversion into credits).
	As per claim 5, Radisich teaches an apparatus further comprising an input device allowing a user to select to execute the process based on the first initial national preset currency information, the second national currency information, or a further other currency information (paragraph [0042] see bet 
	As per claim 6, Radisich teaches an apparatus wherein the information processing apparatus is a slot-type gaming machine (paragraph [0050]) further comprising a further input device allowing a user to select to execute a game based on the first initial national preset currency information, the second national currency information, or a further other currency information (paragraph [0042] see bet button and Figs. 3-7 and paragraph [0116] for point conversion, which would be another currency from a first type, inputs or Fig. 8 to use preset currency type).
	As per claim 7, Radisich teaches an apparatus wherein upon receiving an award as a result of execution of the game, the award is dispensed in a predefined national currency (paragraph [0044] see various currency payouts).
	As per claim 8, Radisich teaches an apparatus wherein upon receiving an award as a result of execution of the game, the award is dispensed in a currency corresponding to the national currency information derived from the received medium of exchange (paragraph [0044] see credits or cash).
	As per claim 9, Radisich teaches an apparatus wherein upon receiving an award as a result of execution of the game, the award is dispensed in a user definable national currency (paragraph [0122] if a player’s places a card into the gaming machine they will receive credits onto the card).
	As per claim 11, Radisich does not teach an apparatus wherein when a first execution and display of the process based on the second other national currency information is completed and a medium of exchange corresponding to the first initial preset national currency information is subsequently received and validated, ceasing display of the second other national currency information and allowing a second execution and display of the process based on the first initial preset national currency information, and displaying progress of the process according to the first initial preset national currency information.  However, Brosnan teaches a multi-currency gaming machine (abstract) 
	As per claim 12, Radisich teaches an apparatus wherein upon receiving and validating a received medium of exchange corresponding to a national currency, the display device displays a relationship 
	As per claim 13, Radisich does not teach an apparatus wherein upon receiving and validating a received medium of exchange corresponding to the second other national currency, the medium of exchange accepting apparatus obtains the second other national currency information including: a type of the second other national currency, a monetary amount of the second other national currency, information indicating a monetary amount of the second other national currency converted into the first initial preset national currency, and information indicating a credit amount corresponding to the monetary amount of the second other national currency, and transmits the second other national currency information as credit data to the control device; the display device displays a credit amount of the second other national currency required to execute the process; and, the control device, upon execution of the input device, obtains credit amount information of the first initial preset national currency required to execute the process, and executes the process.  However,  Radisich teaches a display which displays to a player the relationship between an amount of national currency and an amount of credits to execute a process (Fig. 8, item 48), Brosnan teaches a multi-currency gaming machine (abstract) comprising a bill acceptor (Fig. 13, item 1308) which accepts at least two different national currencies (paragraph [0139]) wherein the machine determines which type of currency has been insert between a first native currency or a second non-native currency (Fig. 7 and paragraphs [0083]-[0084]) wherein the currency is converted into usable credits for the machine to play a game (paragraph [0010]) with the non-native second currency being converted based on exchange rates (Fig. 7 and paragraphs [0083]-[0084]) with the conversion method being based on detected currency type each time a new currency type is detected (Fig. 7, item 702 method starts at detecting a bill with item 710 determining if native) and Doris-Down teaches an electronic system (Fig. 1 and abstract) comprising automatically converting and displaying prices from one pre-set national currency to another national 
	As per claim 14, Radisich does not teach an apparatus wherein the input device displays the credit amount of the second other national currency required to execute the process; and, the control device, upon execution of the input device displaying the credit amount of the second other national currency required to execute the process, obtains credit amount information of the first initial preset national currency required to execute the process, and executes the process.  However,  Radisich teaches a display which displays to a player the relationship between an amount of national currency and an amount of credits to execute a process (Fig. 8, item 48), Brosnan teaches a multi-currency gaming machine (abstract) comprising a bill acceptor (Fig. 13, item 1308) which accepts at least two different national currencies (paragraph [0139]) wherein the machine determines which type of currency has been insert between a first native currency or a second non-native currency (Fig. 7 and paragraphs [0083]-[0084]) wherein the currency is converted into usable credits for the machine to play 
	As per claim 15, Radisich teaches an information processing apparatus executable upon receipt of a medium of exchange associated with a currency (abstract and Figs. 2 and 8 game functions based on receiving currency, or medium of exchange, which can comprise any currency exchanged for a service up to and including recognized national currency (i.e. dollar) or points (abstract)), comprising: a control device that executes a process based on first initial preset currency information that includes a currency unit (Fig. 8 and paragraphs [0101]-[0104] and [0118]-[0119] teaches a gaming machine 
	As per claim 16, Radisich does not teach an apparatus wherein the input device displays the credit amount of the second other currency required to execute the process.  However,  Radisich teaches a display which displays to a player the relationship between an amount of national currency and an amount of credits to execute a process (Fig. 8, item 48), Brosnan teaches a multi-currency gaming machine (abstract) comprising a bill acceptor (Fig. 13, item 1308) which accepts at least two different national currencies (paragraph [0139]) wherein the machine determines which type of currency has been insert between a first native currency or a second non-native currency (Fig. 7 and paragraphs [0083]-[0084]) wherein the currency is converted into usable credits for the machine to play a game (paragraph [0010]) with the non-native second currency being converted based on exchange rates (Fig. 7 and paragraphs [0083]-[0084]) and Doris-Down teaches an electronic system (Fig. 1 and abstract) comprising automatically converting and displaying prices from one pre-set national currency to another national currency based on detection of requested displayed currency type (abstract, Fig. 2, and paragraph [0049], [0054], [0056], and [0069]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Radisich with Brosnan and Doris-Down, since the system of Radisich is modifiable to include features found in Brosnan regarding accepting and converting different national currencies, with one currency being a preset type or native, in order to allow the gaming machine of Radisich to accept different national currencies for a play of the game thereby allowing players to use a greater variety of currencies to play and therefore allowing them to have more potential money to use (paragraph [0010] of Brosnan) and to include a switching of display to indicate values in the accepted foreign currency since this avoids requiring a player to have to mentally convert the values in order to understand the actual cost of a game action in their preferred currency type which reduces confusion and frustration (paragraph [0004] of Doris-Down).
	As per claim 17, Radisich does not teach an apparatus wherein when a first execution and display of the process based on the second other currency information is completed and a medium of exchange corresponding to the first initial preset currency information is subsequently received and validated, ceasing display of the second other currency information and allowing a second execution and display of the process based on the first initial preset currency information, and displaying progress of the process according to the first initial preset currency information.  However, Brosnan teaches a multi-currency gaming machine (abstract) comprising a bill acceptor (Fig. 13, item 1308) which accepts at least two different national currencies (paragraph [0139]) wherein the machine determines which type of currency has been insert between a first native currency or a second non-native currency (Fig. 7 and paragraphs [0083]-[0084]) wherein the currency is converted into usable credits for the machine to play a game (paragraph [0010]) with the non-native second currency being converted based on exchange rates (Fig. 7 and paragraphs [0083]-[0084]) with the conversion method being based on detected currency type each time a new currency type is detected (Fig. 7, item 702 method starts at detecting a bill with item 710 determining if native) and Doris-Down teaches an electronic system (Fig. 1 and abstract) comprising automatically converting and displaying prices from one pre-set national currency to another national currency based on detection of requested displayed currency type (abstract, Fig. 2, and paragraph [0049], [0054], [0056], and [0069]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Radisich with Brosnan and Doris-Down, since the system of Radisich is modifiable to include features found in Brosnan regarding accepting and converting different national currencies, with one currency being a preset type or native, in order to allow the gaming machine of Radisich to accept different national currencies for a play of the game thereby allowing players to use a greater variety of currencies to play and therefore allowing them to have more potential money to use (paragraph [0010] of Brosnan) and to include a switching of display to indicate values in the accepted foreign currency since this avoids requiring a player to have to mentally convert the values in order to understand the actual cost of a game action in their preferred currency type which reduces confusion and frustration (paragraph [0004] of Doris-Down).  Additionally the ability to change based on currency type, as shown by Brosnan, allows different types to be accepted smoothly including between switches thereby reducing further error by missing a reset step.
Claim  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radisich et al. (US Pub. No. 2013/0084962 A1 hereinafter referred to as Radisich), Brosnan et al. (US Pub. No. 2009/0054149 A1 hereinafter referred to as Brosnan), and Doris-Down (US Pub. No. 2014/0143073 A1), in view of Juds et al. (US Pub. No. 2007/0026916 A1 hereinafter referred to as Juds).
	As per claim 10, Radisich does not specifically teach an apparatus wherein the information processing apparatus is a vending-type machine that displays the first initial preset national currency information including a currency type and amount necessary for executing the process, and the control device, based on the national currency information derived from the received medium of exchange, 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and newly added claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically applicant’s amendments further distinguish from the point system of Radisich and therefore the new combination of prior arts better read on using the display methods of Radisich in combination with different national currencies being accepted and automatic updating of costs associated with a process (such as buying an item or service).  See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        4/19/2021